NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN MAMMEN; et al.,                           No.    18-16270
                                                       18-16804
                Plaintiffs-Appellants,
                                                D.C. No.
 v.                                             2:13-cv-01588-JAM-DB

COUNTY OF SACRAMENTO, Department
of Health and Human Services; et al., MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted April 13, 2021**
                             San Francisco, California

Before: McKEOWN, RAWLINSON, and BADE, Circuit Judges.

      A.P., a dependent minor with special needs, and his adoptive parents, Robin

and Larry Mammen (collectively, “Plaintiffs”) sued the County of Sacramento and

multiple social workers (collectively, “Defendants”), alleging that they violated



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Plaintiffs’ constitutional rights as a result of their prohibition of certain

occupational therapy techniques, including one in which A.P. was wrapped up like

a burrito (the “wrapping technique”). After trial, a jury unanimously found in

Defendants’ favor. Plaintiffs now appeal the district court’s rulings in its April 25,

2017 order on Defendants’ motion for summary judgment, and in response to a

motion in limine, that the wrapping technique is unlawful under California Code of

Regulations, title 22, sections 89372(a)(8) and 89475.2(a). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Plaintiffs first argue that the district court erred as a matter of law by

concluding that the wrapping technique violates California law. See Paulson v.

City of San Diego, 294 F.3d 1124, 1128 (9th Cir. 2002) (en banc) (“We review de

novo the district court’s interpretation of state law.”). We disagree. The California

Code of Regulations provides that, “[e]xcept for postural supports and protective

devices . . . , the caregiver shall not restrain or use any restraining devices on a

‘child.’” Cal. Code Regs. tit. 22, § 89475.2(a); see also id. § 89372(a)(8). A

“restraining device” is defined as “any physical or mechanical item that is attached

or next to the body of a ‘child’ that a ‘child’ cannot remove easily and keeps the

‘child’ from moving freely as specified in Section 89475.2, Postural Supports and

Protective Devices,” id. § 89201(r)(3), such as by “tying, depriving, or limiting a

‘child’ from use of hands or feet,” id. § 89475.2(a)(1)(C).

                                            2
      Although Plaintiffs assert that there is a dispute of fact on the details of the

wrapping technique, we are unable to identify any such dispute in the record.

Indeed, Plaintiffs’ own descriptions of the wrapping technique establish that it is a

“direct violation of § 89475.2’s prohibition on limiting a child’s use of his hands or

feet,” as the district court concluded. To use the wrapping technique,

Ms. Mammen stated that A.P. is “wrapped up like a burrito” in a piece of stretchy

fabric that A.P. could “push on” but which Ms. Mammen held taut by tucking a

piece of the fabric underneath her thigh. In their opposition to two of the

Defendants’ motion to dismiss, Plaintiffs relied on a description of the wrapping

technique indicating that the “fabric is placed over a child’s arms but below the

shoulders and above the hips.” These explanations show that A.P.’s arms are

within or under a piece of material placed on or around his body such that the

technique constitutes a “restraining device” “depriving[] or limiting” A.P. of the

use of his hands and mobility. Cal. Code Regs. tit. 22, § 89475.2(a). For these

reasons, the district court also correctly concluded that the wrapping technique

does not qualify as an exception to California’s anti-restraint rule as a “postural

support” or “protective device.” See id.

      We decline to reach Plaintiffs’ arguments raised for the first time on appeal

relating to the California Welfare and Institutions Code, the Americans with

Disabilities Act, and Rehabilitation Act, especially considering that Plaintiffs do

                                           3
not provide any authority supporting their assertion that these statutes contradict or

“preempt” the restraint-regulation. See Raich v. Gonzales, 500 F.3d 850, 868 (9th

Cir. 2007) (“[G]enerally, ‘we will not consider arguments that are raised for the

first time on appeal.’” (quoting Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999)).

      Because the district court did not err in ruling that the wrapping technique

violated California law, we need not consider Plaintiffs’ contention that these

rulings prejudiced the trial or led to an erroneous verdict. In any event, Plaintiffs

confirmed at trial that they were not contesting that the wrapping technique was

prohibited by the state, failed to identify how Defendants’ closing argument

resulted in any prejudicial error, did not identify any documents or witnesses they

assert were improperly precluded from trial, and did not raise any specific

objection to the jury instructions which they contend Defendants then used to

prejudice the jury. See id.; Affordable Hous. Dev. Corp. v. City of Fresno, 433

F.3d 1182, 1193 (9th Cir. 2006) (“This Court will not ordinarily consider matters

on appeal that are not specifically and distinctly argued in appellant’s opening

brief.” (internal quotation marks and citation omitted)).

      AFFIRMED.




                                           4